      Edward J. Maney, Trustee
  1   101 N. 1st Avenue, Suite 1775
      Phoenix, AZ 85003
  2   Telephone (602) 277-3776
  3
      Fax No. (602) 277-4103
      ejm@maney13trustee.com
  4
                               IN THE UNITED STATES BANKRUPTCY COURT
  5
                                     FOR THE DISTRICT OF ARIZONA
  6
      In Re:                                             In Proceedings Under Chapter 13
  7

  8   ALICIA MARIE GARNETT                               Case No. 2:19-05224-PS

  9                       Debtor(s)                      TRUSTEE’S MOTION TO DISMISS
 10

 11            COMES NOW Edward J. Maney, Trustee in the above-captioned Chapter 13

 12   Proceeding and states that the debtor(s) is/are in default under the terms of their Chapter 13
 13
      Plan. Plan payments are 2+ months delinquent and no showing has been made of any just
 14
      cause for the default.
 15
               Total delinquency as of this date: $11,809.85
 16

 17            The next scheduled payment is due: 01/30/2021

 18   Debtors is required to pay no less than $16,499.95 by 02/19/2021 to avoid dismissal of
 19
      this case.
 20
      The Trustee will lodge an order dismissing this case if the debtor(s) fail to meet one of the
 21
      following requirements:
 22

 23            1. All Plan payments must be current by 02/19/2021.

 24            2. The debtor(s) file a Notice of Conversion to a Chapter 7 with the Court and serve
 25                a copy on the Trustee.
 26
               3. The debtor(s) file an Amended or Modified Plan including a Moratorium of Plan
 27
                   Payments with the Court and serve a copy on the Trustee.
 28



      Dated: See Electronic Signature
Case 2:19-bk-05224-PS          Doc 33   Filed 01/19/21     Entered 01/19/21 12:38:55       Desc
                                          Page 1 of 3
  1
                                     Edward         J. Digitally signed by
                                       EDWARD J. MANEY
                                       CHAPTER 13 TRUSTEE
  2                                  Maney,               Edward J. Maney, Esq.
                                                          Date: 2021.01.19
  3                                  Esq.                 11:09:41 -07'00'
                                    By:______________________________
                                       Edward J. Maney ABN 12256
  4                                     Chapter 13 Trustee
  5                                     101 North First Avenue, Suite 1775
                                        Phoenix, AZ 85003
  6                                     (602) 277-3776
                                        ejm@maney13trustee.com
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28




Case 2:19-bk-05224-PS   Doc 33   Filed 01/19/21   Entered 01/19/21 12:38:55   Desc
                                   Page 2 of 3
  1   CERTIFICATE OF MAILING FOR CASE NO. 2:19-05224-PS
  2
      Copies of the foregoing mailed (see electronic signature below) to the following:
  3

  4   Attorney for Debtor (s):
  5   Haines Meyer
      1425 W. Elliot Road
  6   Suite #105
      Gilbert, AZ 85233-
  7

  8   Debtor (s):
      ALICIA MARIE GARNETT
  9   3099 E MAHOGANY PL
      CHANDLER, AZ. 85249
 10

 11   ,

 12

 13

 14
          Tonia D       Digitally signed by Tonia
                        D Butcher
 15       Butcher       Date: 2021.01.19
                        11:18:11 -07'00'
      By:________________________
 16       Trustee’s Clerk
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28




Case 2:19-bk-05224-PS          Doc 33               Filed 01/19/21   Entered 01/19/21 12:38:55   Desc
                                                      Page 3 of 3
